[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                     FILED
                       ________________________          U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                Aug. 11, 2008
                             No. 08-10733                     THOMAS K. KAHN
                         Non-Argument Calendar                    CLERK
                       ________________________

                              BIA No. A74-263-711

MARIA ANDRES MENDEZ,
a.k.a. Maria Andrez Mendez,

                                                                     Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                       ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                               (August 11, 2008)

Before CARNES, BARKETT and FAY, Circuit Judges.

PER CURIAM:
      Maria Andres Mendez, through counsel, seeks review of the Board of

Immigration Appeals’s (“BIA’s”) order dismissing her appeal and affirming the

Immigration Judge’s (“IJ’s”) decision denying her application for asylum and

withholding of deportation under the Immigration and Nationality Act (“INA”) and

relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman and Degrading Treatment or Punishment (“CAT”), 8 U.S.C. §§ 1158,

1251(a)(1)(B) (1994), 8 C.F.R. § 208.16(c). First, Mendez argues that she

established her eligibility for asylum and withholding of deportation based upon

her membership in the social group of “Guatemalan women.” Second, Mendez

argues that she established that she was entitled to CAT relief, and she asserts that

we should remand to the BIA for additional investigation or explanation because

the IJ failed to make any findings of fact relative to the injustices against

Guatemalan women, and, specifically, failed to consider the evidence contained in

the Country Reports. For the reasons set forth more fully below, Mendez’s petition

is dismissed in part and denied in part.

      Mendez, a native and citizen of Guatemala, entered the United States

without inspection on or about May 1, 1993. On August 28, 1995, the Immigration

and Naturalization Service issued Mendez an order to show cause and a notice of a

hearing, charging that she was subject to deportation under INA § 241(a)(1)(B), 8

U.S.C. § 1251(a)(1)(B) (1994), as an alien who entered the United States without
                                            2
inspection.

      On her asylum application, Mendez indicated that she sought relief based

upon her political opinion, race, and religion. She indicated that guerrillas attacked

her father because he did not accept their “offer.” Mendez and her mother also

suffered “hard problems.” Mendez stated that the reason she was applying for

asylum was because she could not continue to live in her country because the

guerrillas were “starting to give us a lot [of] mental problems with our lands or my

father[’s] lands.” Mendez explained in her application that her father refused to

sell his land to the guerrillas because of the price they offered.

      At her deportation hearing, Mendez testified that she came to the United

States because the guerillas wanted to sexually assault her and take her. Mendez

explained that “they wanted us to . . . give up our land. And my father had some

land and they were the ones that, that decided the price they wanted to give my

father. And eventually, they took away the land. And then they wanted to take me

by sequestering me.” Mendez further explained that “sequestering” meant that

“[t]hey take young men and then they obligate them to stay with them, and then

they take advantage of them by trying forcefully to be with them.” Mendez was

asked what she thought would happen if she returned, to which she replied:

      Well, I understand that, I am afraid, but I understand that there is no
      more guerilla. And, however, I speak to my mother and she tells me
      that there are robbers and, or groups of people that go around
                                            3
      threatening people and telling them that if they don't do what they say,
      they'll steal their money. That’s what my mother said.

      In his written order, the IJ denied Mendez’s application for asylum,

withholding of deportation and CAT relief, and ordered Mendez deported to

Guatemala.

      The BIA dismissed Mendez’s appeal. The BIA stated that Mendez “failed to

demonstrate the required nexus between the events and fears she described, . . . and

her race, religion, nationality, membership in a particular social group, or political

opinion.” Mendez “did not establish past persecution or a well-founded fear of

persecution on account of a statutorily protected ground, as required for asylum

eligibility, or to establish a probability of such persecution, as required for

withholding of deportation.” Moreover, Mendez did not establish that she was

entitled to CAT relief because she failed to “show it was more likely than not that

she would suffer torture in her native land.”

                                            I.

      When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257
F.3d 1262, 1284 (11th Cir. 2001). As the BIA did not expressly adopt the IJ’s

decision, we review only the BIA’s decision.

      To the extent that the BIA’s decision was based on a legal determination, our

                                            4
review is de novo. Mohammed v. Ashcroft, 261 F.3d 1244, 1247-48 (11th Cir.

2001). The BIA’s factual determinations are reviewed under the substantial

evidence test. Forgue v. U.S. Attorney Gen., 401 F.3d 1282, 1286 (11th Cir.

2005). Under the substantial evidence test, we cannot find or consider “facts not

raised in the administrative forum, nor can we reweigh the evidence from scratch.”

Id. (quotation omitted). We must affirm the BIA’s decision if it is “supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Id. (quotation omitted). We will reverse the agency’s factual

determinations only where the record compels reversal. Mendoza v. U.S. Attorney

Gen., 327 F.3d 1283, 1287 (11th Cir. 2003). The record is reviewed in the light

most favorable to the BIA’s decision, and all reasonable inferences are drawn in

favor of that decision. Forgue, 401 F.3d at 1286. However, under the INA, a court

may review a final order of removal only if “the alien has exhausted all

administrative remedies available to the alien as of right.” 8 U.S.C. § 1252(d)(1).

       The Attorney General may grant asylum if an alien is a refugee within the

meaning of the INA. Mejia v. U.S. Attorney Gen., 498 F.3d 1253, 1256 (11th Cir.

2007). The INA defines “refugee” as:

      [A]ny person who is outside any country of such person’s nationality
      or, in the case of a person having no nationality, is outside any
country in which such person last habitually resided, and who is unable or
unwilling to return to, and is unable or unwilling to avail himself or herself of the
protection of, that country because of persecution or a well-founded fear of
                                           5
persecution on account of race, religion, nationality, membership in a particular
social group, or political opinion.

8 U.S.C. § 1101(a)(42)(A). The alien bears the burden to demonstrate “(1) past

persecution on account of a statutorily protected ground or (2) a well-founded fear

of future persecution on account of a protected ground.” Mejia, 498 F.3d at 1256.

      Under the INA, an alien shall not be deported to a country if her life or

freedom would be threatened in such country on account of race, religion,

nationality, membership in a particular social group, or political opinion. See 8

U.S.C. § 1231(b)(3). A petitioner who fails to establish eligibility for asylum is

usually unable to carry the burden regarding withholding of deportation. Al

Najjar, 257 F.3d at 1292-93.

      Mendez failed to administratively exhaust her claim that she was persecuted

based upon her membership in the social group of “Guatemalan women.” Mendez

specifically noted on her asylum application that she sought relief based upon her

political opinion, race, and religion. At her deportation hearing, Mendez testified

that the guerillas wanted to sexually assault her, and she also stated that other

young women had been raped by the guerillas. However, Mendez maintained that

the guerillas wanted to kill her family and take her away, not because of her status

as a woman, but because the guerillas wanted her father’s land. Significantly,

Mendez argued in her brief on appeal to the BIA that she was persecuted and had a

                                           6
well-founded fear of persecution on account of her political opinion. Accordingly,

we lack jurisdiction to consider Mendez’s petition with respect to her claims that

are based upon her membership in the social group of Guatemalan women and,

therefore, we dismiss her claims for asylum and withholding of deportation. See 8

U.S.C. § 1252(d)(1); see also Fernandez-Bernal v. Attorney General, 257 F.3d
1304, 1317 n.13 (11th Cir. 2001) (interpreting this exhaustion requirement as

jurisdictional).1

                                               II.

       To be eligible for relief under CAT, an alien has the burden to show that she

will, more likely than not, be tortured if removed to her country of removal. 8

C.F.R. § 208.16(c)(2). “Torture” is defined as

       any act by which severe pain or suffering, whether physical or mental,
       is intentionally inflicted on a person for such purposes as obtaining
       from him or her or a third person information or a confession,

       1
         We note that, even if we had jurisdiction to review Mendez’s claims for asylum and
withholding of deportation, we would deny the petition for review with respect to those claims
because substantial evidence supports the BIA’s finding that Mendez failed to demonstrate the
required nexus between the events she described and her gender. Mendez’s or her father’s
refusal to cooperate with guerillas does not constitute evidence of past persecution based upon a
statutorily protected ground. See Ruiz v. U.S. Attorney Gen., 440 F.3d 1247, 1258 (11th Cir.
2006) (stating that “evidence that either is consistent with acts of private violence or the
petitioner’s failure to cooperate with guerillas, or that merely shows that a person has been the
victim of criminal activity, does not constitute evidence of persecution based on a statutorily
protected ground”). Further, Mendez failed to show a well-founded fear of future persecution,
given that she stated she was afraid to return to Guatemala only because robbers would steal her
money. However, being the victim of criminal activity does not constitute persecution on a
protected ground. See id. She also failed to establish a pattern of persecution of similarly
situated individuals to support a well-founded fear of future persecution. See 8 C.F.R.
§ 208.13(b)(2)(iii).
                                                   7
      punishing him or her for an act he or she or a third person has
      committed or is suspected of having committed, or intimidating or
      coercing him or her or a third person, or for any reason based on
      discrimination of any kind, when such pain or suffering is inflicted by
      or at the instigation of or with the consent or acquiescence of a public
      official or other person acting in an official capacity.

8 C.F.R. § 208.18(a)(1). “Acquiescence of a public official requires that the public

official, prior to the activity constituting torture, have awareness of such activity

and thereafter breach his or her legal responsibility to intervene to prevent such

activity.” 8 C.F.R. § 208.18(a)(7).

      Initially, we need not remand for additional explanation of the denial of

CAT relief. The BIA and IJ considered the evidence in the record, which included

the Country Reports, and concluded that Mendez did not meet her burden to

warrant CAT relief. These findings are sufficient for us to review and are

supported by the record.

      Substantial evidence supports the BIA’s conclusion that Mendez is not

entitled to CAT relief because Mendez failed to show that she will more likely than

not be tortured if she is returned to Guatemala. 8 C.F.R. § 208.16(c)(2).

Specifically, Mendez failed to offer any evidence or testimony that she would be

tortured “at the instigation of or with the consent or acquiescence of a public

official or other person acting in an official capacity.” See 8 C.F.R. § 208.18(a)(1).

Accordingly, the record does not compel the conclusion that Mendez is entitled to

                                            8
relief under CAT.2

       In light of the foregoing, Mendez’s petition for review with respect to her

claims for asylum and withholding of deportation are dismissed and her petition

for review with respect to her CAT claim is denied.

       PETITION DISMISSED IN PART; DENIED IN PART.




       2
         Mendez failed to raise with the BIA her argument that she was “constructively
tortured,” and, therefore, we lack jurisdiction to consider this unexhausted claim. See 8 U.S.C.
§ 1252(d)(1).
                                                   9